DETAILED ACTION
This Office action is in reply to correspondence filed 8 January 2021 in regard to application no. 16/578,664.  Claims 1-20 are pending, of which claims 10, 11, 19 and 20 have been withdrawn as being directed to a non-elected invention.  Claims 1-9 and 12-18 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-9 and 12-18, in the reply filed on 8 January 2021 is acknowledged.  The request for rejoinder is denied, as the non-elected claims, even as amended, remain directed to a related but distinct process (or computer performing a process) for essentially the same reasons set forth in the prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are 
This judicial exception is not integrated into a practical application because simply saying that the method “is performed by” a computer does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to coupon budgets, redemptions and values, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply laying out a series of abstract steps and then saying they are “performed by” a computer is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 12, which has the most, includes a processor and medium storing instructions.  These elements are recited at a high degree of generality and the specification makes it explicitly clear, ¶ 68, that nothing beyond “general purpose hardware processors” which have been “programmed” is required.
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the invention less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 6, 9, 13 and 18 simply recite further manipulation of data; claims 3, 5, 14 and 15 are simply further descriptive of the type of information being manipulated.  Claims 7 and 16 simply recite sending information to another, unclaimed device, and claims 8 and 17 are simply further descriptive of what such information was sent.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).
	

Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art at the time of the invention is in order.  It is worth noting that the present invention has priority to 19 October 2011.  Novick et al. (U.S. Publication No. 2008/0065490) disclose a system for managing electronic coupons [title] which can “execute focused marketing campaigns” based on “coupon redemption activities”. [0310] It can determine whether “increasing the face value of the coupons” will increase the “redemption rate”, [0312] but does not set a value based on budget and redemption data.
Izawa et al. (U.S. Patent No. 6,648,761) disclose a coupon issuing system [title] which “determines the denomination” of “coupons”, but these are coupons which have already been issued and are now being redeemed. [Col. 6, lines 8-9] When it does issue a coupon, the value is indicative of “the monetary value of accumulated winnings”, [Col. 6, lines 40-41] and is not based on budgetary and redemption data.
Chang et al. (U.S. Publication No. 2012/0136706, filed 30 November 2010) disclose a digital coupon system [title] in which metrics such as a “redemption rate” are tracked, [0035] and an issuer can “define a coupon face value”, [0036] and can provide a “campaign budget” to specify how much “the coupon issuer is willing to reimburse retailers”, [0037] but the budget is only used to limit distribution of the coupon, and not to set its value.
In fact none of these, alone or in ordered combination, disclose that a coupon face value is set based on anticipated redemptions and budget data, along with the other limitations of the claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694